DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 48-69 in the reply filed on January 11th, 2020 is acknowledged.
Claims 70-87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 11th, 2020.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/697494, 15/437792, 15/254877, 62/214297, fail to provide adequate support or enablement in th, 2019.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because at least figures 91-103 and 109-125 are not black and white line drawings making it difficult to ascertain the specific reference numbers and the features they are pointing to. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are “one or more coupling features” and “actuation feature” in claim 48.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 52, 58, 60-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 52, Applicant claims “a proximal handle”.  It is unclear if Applicant is attempting to further define the proximal handle in line 3 of claim 48 or attempting to further define a second, distinct proximal handle.  For the purpose of compact prosecution the proximal handle of claim 52 is being interpreted to as a recitation back to the proximal handle of line 3 in claim 48.
 Claim 58 recites the limitation "the axis thereof" in line 58.  There is insufficient antecedent basis for this limitation in the claim. 	Additionally, claim 58 recites “for snapping the modular attachment member arm to the modular attachment arm”.  It is unclear how the modular attachment member arm can snap to itself.
Claim 60 recites the limitation "the multi-tool" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
 Claims 61-69 are rejected under 35 U.S.C. 112(b) as they depend from a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 48-49, 53-54, and 56-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgenstern Lopez (US 2014/0257296). 	Regarding claim 48, Morgenstern Lopez disclose a multi-tool, comprising a shaft component (145, figure 19A) having an elongate body (figure 15A) that defines a central longitudinal axis (figure 15A) extending from a proximal handle (178) to a distal tip (180, figure 19A); a body (182/183) having an opening (see figure below) for receiving the shaft component therethrough (figure 19A) and one or more coupling features (187 and/or 190) configured to receive one or more surgical devices therein (e.g. 1108, figure 20A, ¶149) such that the surgical devices interface with the shaft component while disposed within the body (figure 20A); and an actuation feature (196, ¶144) formed on the body that is configured to engage the shaft component to toggle the shaft component between an unlocked configuration (1102, figure19B. ¶143) and a locked configuration (1101, figure 19B, ¶143) relative to the body (¶143-144). 	Regarding claim 49, Morgenstern Lopez disclose the surgical devices are any of a nervemapping tool and a navigation array (e.g. ¶149-152). 	Regarding claim 53, Morgenstern Lopez disclose the body is configured to removably detach from any of the shaft component and the surgical devices (¶143-144 and ¶149-152). by a user to detach the body from the shaft component (¶143).
Regarding claim 56, Morgenstern Lopez disclose a longitudinal position of the shaft component is stationary in the locked configuration (¶143). 	Regarding claim 57, Morgenstern Lopez disclose one or more of the coupling features further comprises a modular attachment arm (187/197, figure 19B) for coupling the surgical devices thereto (¶147). 	Regarding claim 58, Morgenstern Lopez disclose the modular attachment arm includes a pin (197) received through the axis thereof, the one or more devices being configured to receive the pin therein for snapping the modular attachment arm to the modular attachment arm (¶147). 	Regarding claim 59, Morgenstern Lopez disclose the modular attachment arm is keyed (197 is a key) such that the surgical devices are prevented from coupling to the modular attachment arm in all but one orientation (¶146, 1107 ad 197’s engagement is a single orientation coupling, see figure 19B).

    PNG
    media_image1.png
    589
    1017
    media_image1.png
    Greyscale

Claims 48 and 50-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson, III (US 2015/0342621).
Regarding claim 48, Jackson, III disclose a multi-tool, comprising a shaft component (61, figure 26) having an elongate body (figure 26) that defines a central longitudinal axis (figure 26) extending from a proximal handle (see figure below) to a distal tip (see figure below); a body (62) having an opening (65) for receiving the shaft component therethrough (figure 26) and one or more coupling features (56 and see figure below) configured to receive one or more surgical devices therein (e.g. 56, 15 and 63) such that the surgical devices interface with the shaft component while disposed within the body (figure 26); and an actuation feature (63, ¶76) formed on the body that is configured to engage the shaft component to toggle the shaft component between an unlocked configuration (¶76) and a locked configuration (¶76) relative to the body (¶76-77).
.

    PNG
    media_image2.png
    824
    538
    media_image2.png
    Greyscale

s 60-69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bharadwaj et al. (US 2011/0251597).
 	Regarding claim 60, Bharadwaj et al. disclose a surgical device, comprising a shaft component (102) configured to be inserted into a target site within a patient, the shaft component having an elongate body (110) that defines a central longitudinal axis extending from a proximal handle (108) to a distal tip (@ end of 106); a locking handle (104) configured to engage the shaft component, the locking handle comprising a base clamp (124) having an opening (140) for receiving the proximal handle of the shaft component therethrough and one or more ports (117 + 140) configured to receive one or more surgical devices therein (the shaft is a surgical device); and a top clamp (118) extending proximally from the base clamp; wherein the base clamp and the top clamp are configured to rotate relative to one another to move the multi-tool between an open position in which the shaft component can translate or rotate relative to the locking handle and a closed position in which the shaft component is prevented from translating or rotating relative to the locking handle (¶31, ¶35, ¶37-40). 	Regarding claim 61, Bharadwaj et al. disclose the locking handle includes a core (144) therein for coupling to the shaft component and the one or more surgical devices (figures 5A-5B). 
	Regarding claim 62, Bharadwaj et al. disclose the shaft component interfaces with the surgical devices disposed through the core to establish an electrical connection therebetween (when a surgical device that is electrically conductive is passed through the cannulation of the electrically conductive shaft). 	Regarding claim 63, Bharadwaj et al. disclose the core is made of an overmolded .

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, III (US 2015/0342621) in view of Zwirmann (US 2004/0092940). 	Regarding claim 55, Jackson, III disclose the claimed invention except for the body including a slider that slides in a proximal-distal direction relative to the body to lock an axial position of the shaft component to the body.
 	Zwirmann disclose a body (18 + 20) having a slider (18) that slides in a proximal-distal direction relative to the body to lock an axial position of the shaft component (12) to the body (via 24’s and 48’s, ¶33).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the body of Jackson, III to have a slider instead of the set screw to lock an axial position of the shaft component with the body as taught by Zwirmann as it is a known alternative locking element for the purpose of holding an inner shaft disposed in a locked configuration inside a body component of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775